.,   Case 2:18-cv-14371-RLR Document 44 Entered on FLSD Docket 08/07/2019 Page 1 of 3




       Clerk of the Court
       United States District Court                                                       AUG O7 2019
       Southern District of Florida                                                         ANGELA E NOBLE
                                                                                            CL!RK U.i. Olli. CT.
       Alto Lee Adams, Sr. United States Courthouse                                      S. b. OF FLA. - Ff. PIERCE

       101 South U.S. Highway 1
       Fort Pierce, FL 34950


               Re: Berman v. General Motors, LLC, Case No. 2:18-cv-14371



       Ladies and Gentlemen:



       I am writing this letter as a Class Member regarding the above captioned matter to express my objection
       to the proposed settlement in this matter. I am the owner of a 2011 Chevrolet Equinox with a 2.4 liter
       Ecotec engine that has experienced excessive oil consumption since approximately 2013. When I
       advised the dealer about the issue several years ago, they told me that it was a common issue with that
       engine. I was not advised that there was any fix for the problem.

       Under the terms of the proposed settlement almost every vehicle in the 2010, 2011, and 2012 years
       would be excluded from the settlement unless they had previously been repaired. If the terms of the
       instant settlement proposal were raised within the 7 year 6 month period of the earliest year model
       (2010- approximately July of 2017) and the owners had the right to bring their vehicle into the dealer to
       be tested for excessive oil consumption then the settlement would be a fair one. Under the current
       terms of the proposed settlement GM would escape responsibility for repairs of most 2010, 2011 and
       2012 vehicles because they are past the 7 year 6 month mark of the date of purchase, on an issue that
       they were aware of and did not notify owners of within a time frame where the vehicles could be
       repaired.



       I can be contacted at the following:




       James Donohue
       60 Mountain Avenue
       West Orange, NJ 07052
       Email- thedonohuefamily@msn.com
...   Case 2:18-cv-14371-RLR Document 44 Entered on FLSD Docket 08/07/2019 Page 2 of 3



        Please advise me of any further developments with regard to this litigation as well as my rights
        associated with it.




        cc: Daniel, K. Bryson, Esq.
            Thomas A. Casey, Jr.




                                                                                                           !
                                                                                                           f
                                                                                                           !
                                                                                                           t
                                                                                                           ti
                                                                                                           ~
                                                                                                           i
                                                                                                           f




                                                                                                           I
                                                                                                           '



                                                                                                           \
                                                                                                           l
                                                                                                           It

                                                                                                           I
                                                                                                           I

                                                                                                           I
                                                                                                           tf
Case 2:18-cv-14371-RLR Document 44 Entered on FLSD Docket 08/07/2019 Page 3 of 3




                                 u!
                                 +'
                                 m
                                 0
                                   I
                                 4'.=•
                                 I\)
                                 Q
                                 t.[)
                                 0
                                 .....




                                 --
                                    -
                                  -
                                  --
                                   --
                                  -
